Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The paragraph on page 2, line 1, of the Specification is replaced with the following paragraph:
--This application is a divisional of U.S. Patent Application Ser. No. 16/281,945, filed February 21, 2019, now U.S. Patent No. 10,721,902, the entire disclosure of which is incorporated herein by reference.--
The above amendment to the Specification is to update the status of parent Application No. 16/281,945. Claims 1, 2, 7-10 and 13-22 are allowed. The Office does not interpret “a plant part” to be progeny plant material obtained by crossing hybrid SVTD4676 with a genetically different plant. Also, the Office interprets “a plant part” to encompass at least one regenerable cell.
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: the claims are drawn to tomato hybrid SVTD4676 and methods of using said hybrid. The closest prior art teaches tomato line FDR-9Q10177 which shares at least 38 physiological and morphological characteristics with the claimed hybrid (+/- 10% std. dev.), including .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663